217 F.2d 954
ZENITH RADIO CORPORATION, Plaintiff-Appellee,v.Charles H. LEHMAN, Defendant-Appellant.
No. 101.
Docket 23175.
United States Court of Appeals, Second Circuit.
Argued December 14, 1954.
Decided January 13, 1955.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Action for a declaratory judgment that hearing aids manufactured and sold by the plaintiff do not infringe Patent No. 2,252,641 owned by the defendant. From summary judgment for plaintiff, defendant has appealed.
Victor D. Borst and Alan W. Borst, New York City, for appellant.
Paul Kolisch, New York City, Francis W. Crotty, Chicago, Ill., of counsel, for appellee.
Before SWAN, FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on Judge Weinfeld's opinion, D.C., 121 F.Supp. 69.